Today, we have
gathered here to exchange views about the world, its
future and our common responsibilities towards it. It is
obvious that the future of the world is intertwined with
its current state and with the prevailing trends, which
exhibit signs of hope and despair.
On the one hand, certain hopes and opportunities
exist, and the General Assembly is convened on the
basis of those hopes. Today, human thought reflects
significant commonalities that provide an appropriate
foundation upon which to build. With the passing of
the era of agnostic philosophies, humanity is once
again united in celebrating monotheism and belief in
the Creator as the originator of existence. That is the
common thread that binds us all together. Faith will
prove to be the solution to many of todayís problems.
The truth will shine the light of faith and ethics on the
lives of human beings; it will prevent them from
engaging in aggression, coercion and injustice; and it
will guide them towards care and compassion for
fellow beings.
Another hope is found in the common global
appreciation of the sources of knowledge. Although
reason, experience and science are among the valuable
sources of knowledge, the darkness of the Middle Ages
prevented major portions of the Western world from
appreciating them. This reactionary tendency deprived
many of access to various scientific findings and
knowledge and led to the exclusion of other sources of
knowledge, namely God and knowledge based on
revelation from the life of human beings in the West ó
divine knowledge that was disseminated by such
prophets as Noah, Abraham, Moses, Jesus and
5

Mohammad. Today, agnostic thinking is on the decline
and humanity is equally enamoured of religion,
science, knowledge and spirituality. This is an
auspicious beginning.
Divine prophets teach us about proper regard for
the exalted state of human beings on earth. The human
being is blessed with dignity, manifested most
importantly in being the viceroy of the Almighty on
earth. The Almighty placed humans on earth to develop
it, to institutionalize justice, to overcome their egoistic
tendencies and to praise no lord but the Almighty.
Faith and good deeds can bring deliverance and the
good life, even in this world. Attaining this depend on
human will, that is, the will of each and every one of
us. We must heed the call of our common primordial
nature and achieve the realization of this good life.
On the other hand, the prevalence of military
domination; increasing poverty; the growing gap
between rich and poor countries; violence as a means
to resolve crises; the spread of terrorism, especially
State terrorism; the existence and proliferation of
weapons of mass destruction; the pervasive lack of
honesty in inter-State relations; and disregard for the
equal rights of peoples and nations in international
relations constitute some of the challenges and threats
facing us.
Although these challenges are very real, we
believe we are not predestined to experience them. Our
common will not only can change this course but, in
fact, can lead us to a life filled with hope and
prosperity. Divine revelation teaches us that
"The Almighty changes the fate of no people
unless they themselves show a will for change"
(The Holy Koran, XIII:11).
How can we influence the future of the world?
When and how will peace, tranquillity and well-being
for all come about? These are the fundamental
questions before us.
We believe that a sustainable order - in which
peace and tranquillity can flourish - can be realized
only on the basis of the two pillars of justice and
spirituality. The more human society departs from
justice and spirituality, the greater the insecurity it will
face, so much so that a relatively small crisis - such
as a natural disaster - can lead to various aberrations
and inhumane behaviour.
Unfortunately, the world is rife with
discrimination and poverty. Discrimination produces
hatred, war and terrorism. They all share the common
root of a lack of spirituality coupled with injustice.
Justice is about equal rights; the equitable
distribution of resources in the territories of different
States; the equality of all before the law; and respect
for international agreements. Justice recognizes the
right of all to tranquillity, peace and a dignified life.
Justice rejects intimidation and double standards. As
the eminent daughter of the Prophet of Islam said,
"Justice brings tranquillity to our hearts."
Today, the world longs for the establishment of
such justice. If humanity heeds the call of its
primordial nature with firm resolve, justice will follow.
That is what the Almighty has promised and what all
people of goodwill from all religions are waiting for. If
the prevailing discourse of global relations becomes
one of justice and spirituality, then durable peace will
be guaranteed.
Conversely, if international relations are defined
without justice or spirituality and are void of moral
considerations, then mechanisms for promoting
confidence and peace will remain insufficient and
ineffective.
If some, relying on their superior military and
economic might, attempt to expand their rights and
privileges, they will be performing a great disservice to
the cause of peace and, in fact, will fuel the arms race
and spread insecurity, fear and deception. If global
trends continue to serve the interests of small,
influential groups, even the interests of the citizens of
powerful countries will be jeopardized, as was seen
during recent crises and natural disasters such as the
recent tragedy of Hurricane Katrina.
Today my nation calls on other nations and
Governments to move forward towards a durable
tranquillity and peace based on justice and spirituality.
The Islamic Republic of Iran was born of a
movement based on the pure, primordial nature of a
people who rose up to regain their dignity, esteem and
human rights. The Islamic revolution toppled a regime
which had been put in place through a coup and that
was being supported by those who claim to be
advocates of democracy and human rights. For 25
years they thwarted the aspirations of the nation to
development and progress through the intimidation and
6

torture of the population and submission and
subservience to outsiders.
The Islamic Republic of Iran is the manifestation
of true democracy in the region. The discourse of the
Iranian nation is focused on respect for the rights of
human beings and on a quest for tranquillity, peace,
justice and development for all through monotheism.
For eight years, Saddam's regime imposed a
massive war of aggression and occupation on my
people. It employed the most heinous weapons of mass
destruction - including chemical weapons - against
Iranians and Iraqis alike. But who, in fact, armed
Saddam with those weapons? What was the reaction of
those who now claim to fight against weapons of mass
destruction to the use of chemical weapons back then?
The world is witness to the fact that the Islamic
Republic of Iran, because of its humanitarian
principles - even during the most trying of times and
when it was sustaining the highest number of
casualties - never allowed itself to use such weapons.
Thousands of nuclear warheads stockpiled in various
locations, coupled with programmes to further develop
these inhuman weapons, have created a new
atmosphere of repression and the rule of the machines
of war, threatening the international community and
even the citizens of the countries that possess them.
Ironically, those that have actually used nuclear
weapons and continue to produce, stockpile and
extensively test such weapons; that have used depleted
uranium bombs and bullets against tens, perhaps
hundreds, of thousands of Iraqis and Kuwaitis, and
even their own soldiers and those of their allies,
afflicting them with incurable diseases; that blatantly
violate their obligations under the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT); that have
refrained from signing the Comprehensive Nuclear-
Test-Ban Treaty (CTBT); and that have armed the
Zionist occupation regime with weapons of mass
destruction ó they are not only refusing to remedy
their past actions, but, in clear breach of the NPT, are
trying to prevent other countries from acquiring the
technology necessary to produce nuclear energy for
peaceful purposes.
All of these problems emanate from the fact that
the elements of justice and spirituality are missing in
the way powerful Governments conduct their affairs
with other nations.
After 11 September, a particular radical group
was accused of terrorist activities, although it was
never explained how such huge intelligence-gathering
and security organizations had failed to prevent such
an extensive and well-planned operation.
Why have Powers that not so long ago were
supporting the activities of such groups in Afghanistan,
thereby portraying themselves as supporters of human
rights and of the Afghan people, overnight turned into
their most fierce critics? Are we to believe that their
benefactors - those very same hegemonic Powers -
have lost control? If so, would it not be better for those
Powers to adopt an honest and transparent approach to
the international community, provide precise
information about the main elements and their weapons
and financial support system, and accept responsibility
for their inhuman actions against nations and countries,
thereby assisting peoples and nations in addressing the
roots of terrorism correctly, wisely and sincerely?
We must endeavour to achieve sustainable
tranquillity and peace based on justice and spirituality.
Terrorism and weapons of mass destruction are
two major threats facing the international community.
The Islamic Republic of Iran, as one of the main
victims of terrorism and chemical weapons, fully
appreciates the difficulties involved in combating these
menaces. Today, the most serious challenge is that the
culprits are assuming the role of the prosecutor. Even
more dangerous is that certain parties, relying on their
power and wealth, are trying to impose a climate of
intimidation and injustice on the world. They are
bullying others, while using their huge media resources
to portray themselves as defenders of freedom,
democracy and human rights.
People around the world are fully aware of what
is happening in occupied Palestine. Women and
children are being murdered and teenagers are being
taken prisoner. Houses are being demolished and farms
are being burned down. Yet when the people of
Palestine resist these conditions, they are accused of
terrorism. At the same time, the occupier, which does
not abide by any principles, terror being part of its
stated and regular policy, enjoys the support of the
previously mentioned Governments. Let me be still
more blunt. State terrorism is being supported by those
who claim to fight terrorism.
How can one talk about human rights and at the
same time blatantly deny many people the inalienable
7

right of access to science and technology, which have
applications in the fields of medicine, industrial
production and energy, and hinder their progress and
development by means of force and intimidation? Can
nations be deprived of scientific and technological
progress through the threat of use of force and on the
basis of mere allegations of possible military
diversion? We believe that all countries and nations are
entitled to technological and scientific advancement in
all fields, and particularly to the peaceful technology to
produce nuclear fuel. Such access cannot be restricted
to a few, depriving most nations and thereby
establishing economic monopolies which are then used
as an instrument to expand domination.
We have gathered here to defend human rights in
accordance with the Charter of the United Nations and
to prevent certain Powers from claiming that some
countries have more rights or that some countries do
not have the right to enjoy their legitimate rights.
We must not, at the beginning of the twenty-first
century, revert to the logic of the Dark Ages and try
once again to deny societies access to scientific and
technological advances. The United Nations must be
the symbol of democracy and of the equal rights of
nations. If we talk about the equal rights of nations in
political forums, we must talk of the same concept in
this forum as well. Similarly, if we talk about the right
of sovereignty, then all nations must be allowed to
exercise their rights on an equal footing and in a
democratic process.
The United Nations will be able to be the
standard-bearer of democracy in the world when it,
itself, is a manifestation of democratic process. I
reiterate that sustainable tranquillity and peace can
only be built on justice and spirituality.
The Islamic Republic of Iran is a symbol of true
democracy. All officials, including the Leader,
President and members of the Islamic Consultative
Assembly, city and village councils are elected through
the vote of the citizens. The Islamic Republic of Iran
has held 27 national elections in 27 years. This
showcases a vibrant and dynamic society in which
people participate broadly in political life.
Because of its key importance and influence in
the important and strategic Middle East region, the
Islamic Republic of Iran is committed to contributing
actively to the promotion of peace and stability in that
region.
The Saddam and the Taliban regimes were both
the products of foreign Powers. The people of
Afghanistan and of Iraq know very well who supported
those two regimes. Today, to establish peace and
security in the region, foreign occupation forces must
leave and completely hand over the political and
economic sovereignty of those two countries to their
peoples.
The Islamic Republic of Iran will continue to
provide full and comprehensive support to the people
of Iraq and Afghanistan and to their elected
Governments and will actively help them establish
order and security. My country will continue to expand
its sincere cooperation and interaction with them.
In Palestine, a sustainable peace will be possible
through justice, an end to discrimination, an end to the
occupation of Palestinian land, the return of all
Palestinian refugees and the establishment of a
democratic Palestinian State with Al-Quds Al-Sharif as
its capital.
Today, more than ever, nations need constructive,
positive and honest cooperation and interaction in
order to enjoy a dignified, tranquil and peaceful life
based on justice and spirituality. Let us enter into a
collective covenant to realize this legitimate aspiration
of our nations.
Here, I should like to talk briefly about the
approach and initiative of the Islamic Republic of Iran
on the nuclear issue. Nuclear weapons and their
proliferation, on the one hand, and attempts to impose
an apartheid regime on access to peaceful nuclear
energy, on the other, are two major threats to
international tranquillity and peace.
Keeping in mind that in past years no serious
efforts complemented by practical mechanisms have
been made to move towards full disarmament and,
more specifically, to implement the decisions and
outcomes of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) review conferences of 1995
and 2000, I suggest that the General Assembly, as the
most inclusive United Nations organ, mandate an ad
hoc committee to compile and submit a comprehensive
report on possible practical mechanisms and strategies
for complete disarmament. Such a committee should
also be asked to investigate how, in violation of the
NPT, material, technology and equipment for nuclear
weapons were transferred to the Zionist regime, and to
propose practical measures for the establishment of a
8

nuclear-weapon-free zone in the Middle East. Some
powerful States practise a discriminatory approach
against access by NPT States parties to material,
equipment, and peaceful nuclear technology. In doing
so, they intend to impose a nuclear apartheid. We are
concerned that once certain powerful States completely
control nuclear energy resources and technology, they
will deny access to other States and thus deepen the
divide between powerful countries and the rest of the
international community. When that happens, we shall
be divided into light and dark countries.
Regrettably, in the past 30 years, no effective
measure has been implemented to facilitate the
exercise of the legally recognized right of NPT States
parties to have access to and to use peaceful nuclear
energy in accordance with article IV. Therefore, the
General Assembly should ask the International Atomic
Energy Agency - in accordance with article II of its
Statute - to report on violations by specific countries
that have hindered the implementation of the above
article and also to produce practical strategies for its
renewed implementation.
It is particularly important to note that the
peaceful use of nuclear energy without possession of
the nuclear fuel cycle is an empty proposition.
Countries and peoples that rely for their fuel on
coercive powers and stop at nothing to further their
interests may indeed become totally dependent on
nuclear power plants. No popularly elected,
responsible Government would consider such a
situation to be in the interest of its people. The history
of dependence on oil in oil-rich countries under
domination is an experience that no independent
country would be willing to repeat.
Those hegemonic Powers that consider the
scientific and technological progress of independent
and free nations to be a challenge to their monopoly on
those important instruments of power and which do not
want to see such achievements in other countries, have
misrepresented Iranís healthy and fully safeguarded
technological endeavours in the nuclear field as a
pursuit of nuclear weapons. That is nothing but a
propaganda ploy. The Islamic Republic of Iran is
presenting in good faith its proposal for constructive
interaction and a just dialogue. However, if some try to
impose their will on the Iranian people by resorting to
a language of force and threats against Iran, we will
reconsider our entire approach to the nuclear issue.
Allow me, as the elected President of the Iranian
people, to outline the other main elements of my
countryís initiative regarding the nuclear issue.
First, the Islamic Republic of Iran reaffirms its
previously and repeatedly stated position that, in
accordance with our religious principles, the pursuit of
nuclear weapons is prohibited.
Secondly, the Islamic Republic of Iran believes
that it is necessary to revitalize the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) and, as I
proposed earlier, to create an ad hoc committee to
combat nuclear weapons and abolish the apartheid that
exists in the field of peaceful nuclear technology.
Thirdly, the fuel cycle of the Islamic Republic of
Iran is not technically different from that of other
countries that have peaceful nuclear technology.
Therefore, as a further confidence-building measure
and in order to provide the greatest degree of
transparency, the Islamic Republic of Iran is prepared
to engage in serious partnerships with the private and
public sectors of other countries in the implementation
of a uranium enrichment programme in Iran. That
represents the most far-reaching step - beyond all
requirements of the NPT - proposed by Iran as a
further confidence-building measure.
Fourthly, in keeping with Iranís inalienable right
to have access to a nuclear fuel cycle, continued
interaction and technical and legal cooperation with the
International Atomic Energy Agency will be the
centrepiece of our nuclear policy. The initiation and the
continuation of negotiations with other countries will
be carried out in the context of Iranís interaction with
the Agency. With that in mind, I have directed the
relevant Iranian officials to compile the legal and
technical details of Iranís nuclear approach, based on
the following considerations.
First, international precedent tells us that nuclear
fuel delivery contracts are unreliable, and no legally
binding international document or instrument exists to
guarantee the delivery of nuclear fuel. On many
occasions such bilateral contracts have either been
suspended or stopped altogether for political reasons.
Therefore, the Islamic Republic of Iran, in its pursuit
of peaceful nuclear technology, considers it to be
within its legitimate rights to receive objective
guarantees for uranium enrichment in the nuclear fuel
cycle.
9

Secondly, in its negotiations with the European
Union three, Iran has tried in earnest to demonstrate
the solid and legitimate foundations of its nuclear
activity in the context of the NPT and to establish
mutual trust. The selection of our negotiating partners
and the continuation of negotiations with the European
Union three will be commensurate with the
requirements of our cooperation with the Agency
regarding the non-diversion of the process of uranium
enrichment to non-peaceful purposes, within the
framework of the NPT. In that context, several
proposals have been presented that can be considered
in the context of the negotiations.
Thirdly, the discriminatory approach with respect
to the NPT, focusing on the obligations of States
parties while disregarding their rights under the Treaty,
should cease.
As the President of the Islamic Republic of Iran, I
assure the Assembly that my country will do
everything in its power to contribute to global
tranquillity and peace, based on the two values of
spirituality and justice, and on the principle of equal
rights of all peoples and nations. My country will
interact and cooperate constructively with the
international community to face the challenges before
us.
From the beginning of time, humanity has longed
for the day when justice, peace, equality and
compassion would envelop the world. All of us can
contribute to the establishment of such a world. When
that day comes, the ultimate promise of all divine
religions will be fulfilled with the emergence of a
perfect human being who is heir to all prophets and
pious men. He will lead the world to justice and
absolute peace.
Almighty Lord, I pray to you to hasten the
appearance of your last repository - the promised one,
that perfect and pure human being, the one who will
fill this world with justice and peace. O Lord, include
us among his companions, followers and those who
serve his cause.